DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to a system and method for detecting changes in patient health based on peak and non-peak patient activity data, which is an abstract idea. Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a system for detecting changes in patient health based on peak and non-peak patient activity data.
Step 2A: Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: “determin[ing] an activity level for each of a plurality of periods during the day based on the activity data; determin[ing] one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods” and “detect[ing] a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days”.
 These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The “generat[ing] for display output indicating the detection of the change in patient health” limitation of claim 1 does not integrate the exception into a practical application. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f).
The “one or more sensors configured to sense patient activity” and “sensing circuitry configured to provide patient activity data based on the sensed patient activity” limitations do not integrate the exception into a practical application since they are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  	
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitation “one or more sensors configured to sense patient activity” and “sensing circuitry configured to provide patient activity data based on the sensed patient activity” does not qualify as significantly more because this limitation is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements. In particular, the data acquirer is nothing more than a wearable sensor sensing a patient’s activity. Such wearable sensors are composed of conventional detecting components known by one of skill in the art such as accelerometers as evidenced by: 
U.S. Patent Application Publication No. 20150065893 (Ye) discloses wearable devices which includes conventional and well-known motion sensors such as accelerometers. (Paragraphs [0003], [0041], and [0049] of Ye).
Also, the “generat[ing] for display output indicating the detection of the change in patient health” limitation of claim 1 does not amount to significantly more than the judicial exception. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. Thus, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 2-10 depend from claim 1, recite the same abstract idea as claim 1, and fail to cure the deficiencies of the independent claim by merely reciting additional abstract ideas or further limitations on the abstract idea already recited. 
However, with respect to claims 2 and 9, these claims recite limitations beyond the abstract idea, but these limitations of claims 2 and 9 are merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements (i.e., wearable/ implantable devices comprising sensors). In particular, the sensors within the wearable/implantable devices are nothing more than accelerometers. Such motion sensors are conventional and well-known by those of ordinary skill in the art as evidenced by Ye (as provided above with respect to the rejection of claim 1).  As such, these limitations of claim 2 and 9 do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).
Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.
The analysis of claim 11 is as follows:
Step 1: Claim 11 is drawn to a process.
Step 2A: Prong One: Claim 11 recites an abstract idea. In particular, claim 11 recites the following limitations: “determining an activity level for each of a plurality of periods during the day based on activity data …; determining one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determining a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods, the method further comprising: detecting a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days”.
 These elements of claim 11 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The “generating for display output indicating the detection of the change in patient health” limitation of claim 11 does not integrate the exception into a practical application. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f).
The “one or more sensors configured to sense patient activity” limitation does not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B: Claim 11 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitation “one or more sensors configured to sense patient activity” does not qualify as significantly more because this limitation is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements. In particular, the data acquirer is nothing more than a wearable sensor sensing a patient’s activity. Such wearable sensors are composed of conventional detecting components known by one of skill in the art such as accelerometers as evidenced by: 
U.S. Patent Application Publication No. 20150065893 (Ye) discloses wearable devices which includes conventional and well-known motion sensors such as accelerometers. (Paragraphs [0003], [0041], and [0049] of Ye).
The “generating for display output indicating the detection of the change in patient health” limitation of claim 11 does not amount to significantly more than the judicial exception. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f). In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. Thus, independent claim 11 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 12-18 depend from claim 11, and recite the same abstract idea as claim 11. 
They contain no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.
The analysis of claim 19 is as follows:
Step 1: Claim 19 is drawn to a machine.
Step 2A: Prong One: Claim 19 recites an abstract idea. In particular, claim 19 recites the following limitations: “determin[ing] an activity level for each of a plurality of periods during the day based on the activity data, determin[ing] one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively, and determin[ing] a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods; detect[ing] a change in patient health based upon a comparison between the daily values of the one or more daily activity metrics for at least some of the plurality of days.”
 These elements of claim 19 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The “generat[ing] for display output indicating the detection of the change in patient health” limitation of claim 19 does not integrate the exception into a practical application. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, the recitation “a non-transitory computer-readable storage medium comprising program instructions” does not integrate the exception into a practical application because this limitation is merely an instruction to embody the algorithm on a computer. 
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the recitation “a non-transitory computer-readable storage medium comprising program instructions” does not qualify as significantly more because this limitation is merely an instruction to embody the algorithm on a computer. 
The “generat[ing] for display output indicating the detection of the change in patient health” limitation of claim 19 does not amount to significantly more than the judicial exception. The display output is merely displaying a variable of an algorithm - see MPEP 2106.04(d) and MPEP 2106.05(f).

In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. Thus, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 20 depends from claim 19, and recites the same abstract idea as claim 19. 
It contains no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (U.S. Patent Publication No. 2009/0275811) in view of Ten Kate (U.S. Patent Publication No. 2017/0119283) (cited by Applicant). 
Regarding claim 1, Schatz teaches a patient management system that includes an implanted device together with a means for extracting data from the device for communication to a health care professional, allowing the opportunity to closely monitor the day-to-day health status of a patient. (Paragraph [0009]). Schatz teaches when looking for trends and changes in patient diagnostics that are recorded on a daily or semi-daily basis, it is advantageous to understand and account for any periodicity that may be present in the data. Patients tend to have different routines, environmental factors, and physiological factors that may cause a cyclic variation in the diagnostics on a daily, weekly, monthly, etc. basis. (Paragraph [0011]). As shown in Figure 2, the system comprises an electronic circuitry (132) including a controller (165) such as a microprocessor together with associated memory for program and data storage which may be programmed to perform algorithms for monitoring physiological parameters or delivering therapy (i.e., processing circuity configured to [determine activity levels] for each of a plurality of days). (Paragraph [0016]).
Interfaced to the controller (165) is a sensing circuitry (167) for detecting cardiac activity as well as measuring values of other physiological parameters. For example, the sensing circuitry may include an accelerometer, a minute ventilation sensor, a trans-thoracic impedance sensor, an acoustic sensor, and/or a temperature sensor (i.e., one or more sensors configured to sense patient activity; sensing circuitry configured to provide patient activity data based on the sensed patient activity). (Paragraph [0016]). 
The medical data management device may be further configured to compare a present value of a parameter with a previous value of the parameter in a manner which considers the periodic variation of the parameter.  In particular examples, the medical data management device compares a present value of a parameter with a previous value of the parameter, wherein the present and previous values of the parameter are measured at a similar time of day, day of the week, or day of the month in accordance with whether the periodic variation of the parameter is daily, weekly, or monthly, respectively. The present value of the parameter may represent the values of the parameter averaged over a first period of time, and the previous value of the parameter may represent the values of the parameter averaged over a second period of time, the previous value of the parameter being regarded as a baseline value. For example, the present value could be the average of the parameter on a Wednesday, and the previous value could be the average value of the parameter over the previous ten Wednesdays. The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. Such an alarm can be used to alert clinical personnel that some sort of intervention may be warranted (i.e., processing circuitry further configured to detect a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days). (Paragraph [0021]).
However, Schatz fails to teach to “determine an activity level for each of a plurality of periods during the day based on the activity data; determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods, wherein the processing circuitry is further configured to…generate for display output indicating the detection of the change in patient health.” 
Ten Kate, in a related field of endeavor, teaches an ADL (activities of daily living) monitoring system that uses a set of sensors each adapted to respond to an activity and to generate a sensor output signal representative of the detected activity level or type. As shown in Figure 4, an activity density map (i.e., display output) is then formed, in which each row indicates a day, and each column indicates a timeslot of a day (i.e., determine an activity level for each of a plurality of periods during the day based on the activity data). (Paragraph [0097]). The activity level or type is compared with a range of activity levels or types represented in a map which characterize a reference spread of activity levels over the same time period as the activity density map. A probability analysis is then used to identify initial anomaly points (i.e., detect a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days; generate for display output indicating the detection of the change in patient health). (Paragraph [0095]). 
The activity density map (ADM) is an effective way to view activity density. In an ADM, the sensor signals are structured in a matrix of daily patterns. The row indicates the day, and the column indicates the timeslot of a day. The value at a specific coordinate represents the density value, i.e., low activity density (e.g., non-peak period) or high activity density (e.g., peak period) at the specific time of that specific day (i.e., determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods). (Paragraphs [0153], [0249]-[0251]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schatz to “determine an activity level for each of a plurality of periods during the day based on the activity data; determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods…and generate for display output indicating the detection of the change in patient health” of Ten Kate. Doing so improves anomaly diagnosis, i.e., detecting a change in patient health, through finding patterns in data that do not conform to the expected behavior. (Paragraph [0108]).
Regarding claim 2, Schatz, as previously discussed, teaches a patient management system that includes an implanted device interfaced to a sensing circuitry (167), which comprises various sensors, for detecting cardiac activity as well as measuring values of other physiological parameters. (Paragraph [0016]).
	Regarding claim 3, Schatz, as previously discussed, teaches a medical data management device configured to compare a present value of a parameter with a previous value of the parameter in a manner which considers the periodic variation of the parameter.  The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. Such an alarm can be used to alert clinical personnel that some sort of intervention may be warranted (i.e., processing circuitry further configured to detect a decline in patient health based upon a comparison between the daily values of the one or more activity metrics). (Paragraph [0021]).
	Regarding claim 4, Schatz teaches that the medical data management device may be configured to compute the conditional probability of an adverse health event as a function of the differences between the present and past values of one or more physiological parameters, taking into account the periodic variation of the parameter, or changes in the periodicity of one or more parameters. Such adverse health events may be, for example, cardiac arrhythmias or decompensation events (i.e., wherein, to detect the change in patient health, the processing circuitry is configured to apply a statistical process on the daily values of the one or more activity metrics and detect a change in the one or more activity metrics based on the statistical process). (Paragraph [0025]).
	Regarding claim 5, Schatz teaches a medical data management device configured to compare a present value of a parameter with a previous value of the parameter in a manner which takes into account the periodic variation of the parameter. In particular examples, the medical data management device compares a present value of a parameter with a previous value of the parameter, wherein the present and previous values of the parameter are measured at a similar time of day, day of the week, or day of the month in accordance with whether the periodic variation of the parameter is daily, weekly, or monthly, respectively. The present value of the parameter may represent the values of the parameter averaged over a first period of time, (i.e., second one or more of the daily values), and the previous value of the parameter may represent the values of the parameter averaged over a second period of time, the previous value of the parameter being regarded as a baseline value. For example, the present value could be the average of the parameter on a Wednesday, and the previous value could be the average value of the parameter over the previous ten Wednesdays. The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. The specified thresholds may be made to vary according to the point within a period that the parameter is measured. For example, in the case of a weekly period, different thresholds may be used to different days of the week. Using different thresholds for detecting a significant variation from baseline of a parameter can be used to take into account different random variability of the parameter on different days of the week (i.e., wherein, to detect the change in patient health, the processing circuitry is configured to determine a baseline value of at least one of the one or more activity metrics based on a first one or more of the daily values for the activity metric; and determine whether a second one or more of the daily values for the activity metric deviate from the baseline). (Paragraph [0021]).
	Regarding claims 6-8, Schatz teaches that when looking for trends and changes in patient diagnostics that are recorded on a daily or semi-daily basis, it is advantageous to understand and account for any periodicity that may be present in the data. For example, the percent of the day that a patient is active tends to vary significantly over the course of a week such that certain weekdays have significantly lower or higher activity percentages than other days of the week. If a patient has a desk job, their amount of activity on weekdays would likely be much lower (i.e., non-peak period) than on weekend days, whereas if a patient has a physically demanding job such as a construction worker, their activity would likely be higher (i.e., peak period) during the weekdays and lower on weekends. Similar periodicities can be caused by many factors, and will vary on a per-patient basis (i.e., wherein the one or more peak periods are non-contiguous periods, and the one or more non-peak periods are non-contiguous periods). (Paragraph [0011]).
In order to accurately detect changes in the patient's health condition, it is advantageous to process the data in a manner that accounts for any periodicities that exist. For example, in the case of the patient who experiences weekly periodicity in the percent of the day active during the course of a week, a low activity two days in a row may have different significance depending on which days of the week they occur. Take the case of a patient who typically has an activity percent of 6% on Tuesdays and Wednesdays and an activity percent of 9% on Saturdays and Sundays. If the device records an activity value of 4% for two consecutive days, it would be much more probable that this is indicative of a decline in the patient's health status were it to occur on a weekend as opposed to a Tuesday and Wednesday (i.e., determine respective daily values for a plurality of activity metrics for each of the plurality of days based on the one or more highest activity levels and the one or more lowest activity levels; determine the one or more peak periods and the one or more non-peak periods based on activity levels in a moving window comprising a plurality of consecutive periods). (Paragraph [0012]).
	Regarding claim 9, Schatz teaches that physiological parameters such as activity level may be measured by an accelerometer. (Paragraphs [0014], [0019]).
Regarding claim 11, Schatz teaches a method for medical monitoring that includes an implanted device together with a means for extracting data from the device for communication to a health care professional, allowing the opportunity to closely monitor the day-to-day health status of a patient. (Paragraph [0009]). Schatz teaches when looking for trends and changes in patient diagnostics that are recorded on a daily or semi-daily basis, it is advantageous to understand and account for any periodicity that may be present in the data. Patients tend to have different routines, environmental factors, and physiological factors that may cause a cyclic variation in the diagnostics on a daily, weekly, monthly, etc. basis (i.e., a method for each of a plurality of days). (Paragraph [0011]). As shown in Figure 2, the system comprises an electronic circuitry (132) including a controller (165) such as a microprocessor together with associated memory for program and data storage which may be programmed to perform algorithms for monitoring physiological parameters or delivering therapy. (Paragraph [0016]).
 Interfaced to the controller (165) is a sensing circuitry (167) for detecting cardiac activity as well as measuring values of other physiological parameters. For example, the sensing circuitry may include an accelerometer, a minute ventilation sensor, a trans-thoracic impedance sensor, an acoustic sensor, and/or a temperature sensor (i.e., one or more sensors configured to sense patient activity). (Paragraph [0016]). 
The medical data management device may be further configured to compare a present value of a parameter with a previous value of the parameter in a manner which considers the periodic variation of the parameter.  In particular examples, the medical data management device compares a present value of a parameter with a previous value of the parameter, wherein the present and previous values of the parameter are measured at a similar time of day, day of the week, or day of the month in accordance with whether the periodic variation of the parameter is daily, weekly, or monthly, respectively. The present value of the parameter may represent the values of the parameter averaged over a first period of time, and the previous value of the parameter may represent the values of the parameter averaged over a second period of time, the previous value of the parameter being regarded as a baseline value. For example, the present value could be the average of the parameter on a Wednesday, and the previous value could be the average value of the parameter over the previous ten Wednesdays. The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. Such an alarm can be used to alert clinical personnel that some sort of intervention may be warranted (i.e., detecting a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days). (Paragraph [0021]).
However, Schatz fails to teach to “determining an activity level for each of a plurality of periods during the day based on activity data; determining one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determining a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods, the method further comprising…generating for display output indicating the detection of the change in patient health.” 
Ten Kate, in a related field of endeavor, teaches a method of monitoring ADL (activities of daily living) of person that uses a set of sensors each adapted to respond to an activity and to generate a sensor output signal representative of the detected activity level or type. (Paragraphs [0059]-[0060]). As shown in Figure 4, an activity density map (i.e., display output) is then formed, in which each row indicates a day, and each column indicates a timeslot of a day (i.e., determining an activity level for each of a plurality of periods during the day based on the activity data). (Paragraph [0097]). The activity level or type is compared with a range of activity levels or types represented in a map which characterized a reference spread of activity levels over the same time period as the activity density map. A probability analysis is then used to identify initial anomaly points (i.e., detecting a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days; generating for display output indicating the detection of the change in patient health). (Paragraph [0095]). 
 The activity density map (ADM) is an effective way to view activity density. In an ADM, the sensor signals are structured in a matrix of daily patterns. The row indicates the day, and the column indicates the timeslot of a day. The value at a specific coordinate represents the density value, i.e., low activity density (e.g., non-peak period) or high activity density (e.g., peak period) at the specific time of that specific day (i.e., determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods). (Paragraphs [0153], [0249]-[0251]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schatz to include the steps of “determining an activity level for each of a plurality of periods during the day based on activity data; determining one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determining a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods…and generating for display output indicating the detection of the change in patient health” of Ten Kate. Doing so improves anomaly diagnosis, i.e., detecting a change in patient health, through finding patterns in data that do not conform to the expected behavior. (Paragraph [0108]).
	Regarding claim 12, Schatz, as previously discussed, a method for medical monitoring which compares a present value of a parameter with a previous value of the parameter in a manner which considers the periodic variation of the parameter using a medical data management device.  The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. Such an alarm can be used to alert clinical personnel that some sort of intervention may be warranted (i.e., detecting a decline in patient heath based on the comparison between the daily values of one or more activity metrics). (Paragraph [0021]).
	Regarding claim 13, Schatz teaches a method for medical monitoring wherein the medical data management device may be configured to compute the conditional probability of an adverse health event as a function of the differences between the present and past values of one or more physiological parameters, taking into account the periodic variation of the parameter, or changes in the periodicity of one or more parameters. Such adverse health events may be, for example, cardiac arrhythmias or decompensation events (i.e., wherein detecting the change in patient health further comprises applying a statistical process on the daily values of the one or more activity metrics and detect a change in the one or more activity metrics based on the application of the statistical process). (Paragraph [0025]).
	Regarding claim 14, Schatz teaches a method for medical monitoring wherein the medical data management device is configured to compare a present value of a parameter with a previous value of the parameter in a manner which takes into account the periodic variation of the parameter. In particular examples, the medical data management device compares a present value of a parameter with a previous value of the parameter, wherein the present and previous values of the parameter are measured at a similar time of day, day of the week, or day of the month in accordance with whether the periodic variation of the parameter is daily, weekly, or monthly, respectively. The present value of the parameter may represent the values of the parameter averaged over a first period of time (i.e., second one or more of the daily values), and the previous value of the parameter may represent the values of the parameter averaged over a second period of time, the previous value of the parameter being regarded as a baseline value. For example, the present value could be the average of the parameter on a Wednesday, and the previous value could be the average value of the parameter over the previous ten Wednesdays. The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. The specified thresholds may be made to vary according to the point within a period that the parameter is measured. For example, in the case of a weekly period, different thresholds may be used to different days of the week. Using different thresholds for detecting a significant variation from baseline of a parameter can be used to take into account different random variability of the parameter on different days of the week (i.e., determining a baseline value of at least one of the one or more activity metrics based on a first one or more of the daily values for the activity metric; and determining whether a second one or more of the daily values for the activity metric deviate from the baseline). (Paragraph [0021]).
Regarding claims 15-17, Schatz teaches that when looking for trends and changes in patient diagnostics that are recorded on a daily or semi-daily basis, it is advantageous to understand and account for any periodicity that may be present in the data. For example, the percent of the day that a patient is active tends to vary significantly over the course of a week such that certain weekdays have significantly lower or higher activity percentages than other days of the week. If a patient has a desk job, their amount of activity on weekdays would likely be much lower (i.e., non-peak period) than on weekend days, whereas if a patient has a physically demanding job such as a construction worker, their activity would likely be higher (i.e., peak period) during the weekdays and lower on weekends. Similar periodicities can be caused by many factors, and will vary on a per-patient basis (i.e., wherein the one or more peak periods are non- contiguous periods, and the one or more non-peak periods are non-contiguous periods). (Paragraph [0011]).								In order to accurately detect changes in the patient's health condition, it is advantageous to process the data in a manner that accounts for any periodicities that exist. For example, in the case of the patient who experiences weekly periodicity in the percent of the day active during the course of a week, a low activity two days in a row may have different significance depending on which days of the week they occur. Take the case of a patient who typically has an activity percent of 6% on Tuesdays and Wednesdays and an activity percent of 9% on Saturdays and Sundays. If the device records an activity value of 4% for two consecutive days, it would be much more probable that this is indicative of a decline in the patient's health status were it to occur on a weekend as opposed to a Tuesday and Wednesday (i.e., determining respective daily values for a plurality of activity metrics for each of the plurality of days based on the one or more highest activity levels and the one or more lowest activity levels; determining the peak period and the non-peak period based on activity levels in a moving window comprising a plurality of consecutive periods). (Paragraph [0012]).
Regarding claim 19, as previously discussed, Schatz teaches a patient management system comprising an electronic circuitry, which includes a controller (165) such as a microprocessor together with associated memory for program and data storage which may be programmed to perform algorithms for monitoring physiological parameters or delivering therapy (i.e., a non-transitory computer-readable storage medium comprising program instructions executed by processing circuitry of a medical system). (Paragraph [0016]).
The medical data management device may be further configured to compare a present value of a parameter with a previous value of the parameter in a manner which considers the periodic variation of the parameter.  In particular examples, the medical data management device compares a present value of a parameter with a previous value of the parameter, wherein the present and previous values of the parameter are measured at a similar time of day, day of the week, or day of the month in accordance with whether the periodic variation of the parameter is daily, weekly, or monthly, respectively (i.e., for each of a plurality of days). The present value of the parameter may represent the values of the parameter averaged over a first period of time, and the previous value of the parameter may represent the values of the parameter averaged over a second period of time, the previous value of the parameter being regarded as a baseline value. For example, the present value could be the average of the parameter on a Wednesday, and the previous value could be the average value of the parameter over the previous ten Wednesdays. The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. Such an alarm can be used to alert clinical personnel that some sort of intervention may be warranted (i.e., processing circuitry further configured to detect a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days). (Paragraph [0021]).
However, Schatz fails to teach to “determine an activity level for each of a plurality of periods during the day based on the activity data; determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods” and “generate for display output indicating the detection of the change in patient health.” 
Ten Kate, in a related field of endeavor, teaches an ADL (activities of daily living) monitoring system that uses a set of sensors each adapted to respond to an activity and to generate a sensor output signal representative of the detected activity level or type. As shown in Figure 4, an activity density map (i.e., display output) is then formed, in which each row indicates a day, and each column indicates a timeslot of a day (i.e., determine an activity level for each of a plurality of periods during the day based on the activity data). (Paragraph [0097]). The activity level or type is compared with a range of activity levels or types represented in a map which characterize a reference spread of activity levels over the same time period as the activity density map. A probability analysis is then used to identify initial anomaly points (i.e., detect a change in patient health based upon a comparison between the daily values of the one or more activity metrics for at least some of the plurality of days; generate for display output indicating the detection of the change in patient health). (Paragraph [0095]). 
 The activity density map (ADM) is an effective way to view activity density. In an ADM, the sensor signals are structured in a matrix of daily patterns. The row indicates the day, and the column indicates the timeslot of a day. The value at a specific coordinate represents the density value, i.e., low activity density (e.g., non-peak period) or high activity density (e.g., peak period) at the specific time of that specific day (i.e., determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods). (Paragraphs [0153], [0249]-[0251]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schatz to “determine an activity level for each of a plurality of periods during the day based on the activity data; determine one or more peak periods and one or more non-peak periods from the plurality of periods based on the activity levels, the one or more peak periods and the one or more non-peak periods corresponding to one or more highest activity levels and one or more lowest activity levels, respectively; and determine a daily value for one or more activity metrics from the patient activity data corresponding to each of the one or more peak periods and the one or more non-peak periods…and generate for display output indicating the detection of the change in patient health” of Ten Kate. Doing so improves anomaly diagnosis, i.e., detecting a change in patient health, through finding patterns in data that do not conform to the expected behavior. (Paragraph [0108]).
	Regarding claim 20, Schatz, as previously discussed, teaches a medical data management device configured to compare a present value of a parameter with a previous value of the parameter in a manner which takes into account the periodic variation of the parameter. In particular examples, the medical data management device compares a present value of a parameter with a previous value of the parameter, wherein the present and previous values of the parameter are measured at a similar time of day, day of the week, or day of the month in accordance with whether the periodic variation of the parameter is daily, weekly, or monthly, respectively. The present value of the parameter may represent the values of the parameter averaged over a first period of time, (i.e., second one or more of the daily values), and the previous value of the parameter may represent the values of the parameter averaged over a second period of time, the previous value of the parameter being regarded as a baseline value. For example, the present value could be the average of the parameter on a Wednesday, and the previous value could be the average value of the parameter over the previous ten Wednesdays. The medical data management device may then be configured to set an alarm if the difference between the present and previous values of one or more parameters exceeds a specified threshold or exceeds a specified threshold for a specified number of times or over a specified period of time. The specified thresholds may be made to vary according to the point within a period that the parameter is measured. For example, in the case of a weekly period, different thresholds may be used to different days of the week. Using different thresholds for detecting a significant variation from baseline of a parameter can be used to take into account different random variability of the parameter on different days of the week (i.e., wherein the instructions that cause the processing circuitry to detect the change in patient health further comprise instructions that cause the processing circuitry to determine a baseline value of at least one of the one or more activity metrics based on a first one or more of the daily values for the activity metric; and determine whether a second one or more of the daily values for the activity metric deviate from the baseline). (Paragraph [0021]).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz in view of Ten Kate, further in view of Matsumoto (JP 2004121562).
Regarding claims 10 and 18, Schatz in view of Ten Kate teaches all of the elements of the claimed invention except “wherein the activity level for each of the periods comprises an amount of time that patient activity satisfied a threshold.”
Matsumoto, in a related field of endeavor, teaches a health management system that measures the activity of the subject from body movements over a period of time. (Paragraph [0006]). A data processing device receives the activity data transmitted from the measurement device, and displays a chart expressing the activity state of the measured object based on the received activity data (Paragraph [0012]). 
When the data acquisition process is completed, the health management report data processing unit processes the activity data for a certain period to be a report target. For example, the threshold range may be 50 steps or more per day for the number of steps, and 15 minutes or more and 3 hours or less per day for the time of the exercise state. (Paragraph [0044]). As shown in Figure 7, block (712) denotes the number of days having valid data as “valid recording days” (i.e., an amount of time that patient activity satisfied a threshold), excluding the days on which data is deleted because they do not fall within the predetermined threshold range from the number of days in six weeks. (Paragraph [0047]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schatz as modified by Ten Kate to provide “wherein the activity level for each of the periods comprises an amount of time that patient activity satisfied a threshold.” Doing so enables improves reliability of data and provides more effective health management information. (Paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        11/30/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791